EXHIBIT 99.1 CROWDGATHER, INC. ANNOUNCES APPPOINTMENT OF CHUCK TIMPE TO BOARD OF DIRECTORS Woodland Hills, CA.May 27, 2009 One of the leading networks of forum communities on the worldwide web, CrowdGather (OTCBB:CRWG), today announced that Chuck Timpe has joined its board of directors. Timpe is a seasoned director and financial executive and has served as a director since 1998 for IPC-The Hospitalist Company (IPCM – NASDAQ) and as an advisor to CrowdGather since October 2008. From June 2003 to November 2008, Mr.Timpe served as the chief financial officer of Hythiam, Inc. (HYTM—NASDAQ). Prior to joining Hythiam, Mr.Timpe was chief financial officer, from its inception in February 1998 to June 2003, of Protocare, Inc., a clinical research and pharmaceutical outsourcing company which merged with Radiant Research, Inc. in March 2003. Previously, he was a principal in two private healthcare management consulting firms he co-founded, chief financial officer of National Pain Institute, treasurer and corporate controller for American Medical International, Inc. (now Tenet Healthcare Corp.; THC—NYSE), and a member of Arthur Andersen, LLP’s healthcare practice, specializing in public company and hospital system audits. Mr.Timpe is currently a business consultant.
